                       Case 3:19-cv-08181-JCS Document 7 Filed 12/26/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                              for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

                                                                                     )
    The Center for Investigative Reporting & Aaron                                   )
                        Glantz                                                       )
                                                                                     )
                            Plaintiff(s)                                             )
                                                                                     )
                                v.                                                                         Civil Action No. CV 19-8181 JCS
                                                                                     )
                                                                                     )
        United States Department of the Treasury                                     )
                                                                                     )
                                                                                     )
                           Defendant(s)                                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United States Department of the Treasury
                                           1301 Clay Street, Room 680N
                                           Oakland, CA 94612




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           D. Victoria Baranetsky
                                           General Counsel
                                           The Center for Investigative Reporting
                                           1400 65th St., Ste. 200
                                           Emeryville, CA 94608

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              ST
                                                                                ATE
                                                                                   S DISTR
                                                                                          IC
                                                                                            T
                                                                                                                   CLERK OF COURT
                                                                          D
                                                                                                                  Susan Y. Soong
                                                                                                   CO
                                                                     E
                                                                   IT




                                                                                                     UR
                                                                 UN




                                                                                                       T
                                                                 N O RT




                                                                                                           NI A




Date:        December 26, 2019                                                                                                    Gina Agustine
                                                                                                       OR
                                                                   HE




                                                                                                   IF




                                                                          N                            L
                                                                                                                          Signature of Clerk or Deputy Clerk
                                                                          R




                                                                              DI                   A
                                                                                   S T RI T O   FC
                                                                                         C
